Citation Nr: 9921752	
Decision Date: 08/03/99    Archive Date: 08/12/99

DOCKET NO.  98-08 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from April 1958 to October 
1980.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1997 rating decision by the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran's notice of disagreement 
was received in February 1998.  A statement of the case was 
mailed to the veteran in February 1998.  The veteran's 
substantive appeal was received in June 1998.  

In the December 1997 rating decision, entitlement to an 
increased rating for hiatal hernia with reflux and history of 
duodenal ulcer was denied, entitlement to service connection 
for bilateral knee and ankle disabilities was denied, service 
connection for degenerative disc disease of the low back was 
granted and rated as 10 percent disabling, and the RO 
determined that new and material evidence has not been 
submitted to reopen the claim for service connection for 
headaches.  In December 1997, the veteran was notified of the 
December 1997 rating decision; however, a notice of 
disagreement was not received as to any of these issues.  As 
such, none of these issues is in appellate status and before 
the Board at this time.  


REMAND

In conjunction with his substantive appeal, the veteran 
submitted a copy of his Air Force Commendation Medal.  
However, the RO never considered this evidence nor did the RO 
issue a supplemental statement of the case, as noted by the 
representative in the October 1998 informal hearing 
presentation.  Neither the veteran nor his representative 
waived initial RO review of this evidence as required under 
38 C.F.R. § 20.1304(c) (1998).  As such, the RO is required 
to review this evidence prior to appellate review.  

Moreover, during the course of the veteran's appeal, the 
regulation governing service connection for PTSD was amended, 
38 C.F.R. § 3.304(f), in accordance with the Court's decision 
in Cohen v. Brown, 10 Vet. App. 128 (1997).  The effective 
date of the changes in the regulation was March 7, 1997.  The 
Board notes that the Court has held that where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply unless Congress provided otherwise or permitted 
the Secretary to provide otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1990).  As such, the 
veteran's claim must be considered under the regulation in 
effect prior to March 7, 1997 as well as the regulation in 
effect as of March 7, 1997.  

The veteran contends that he is entitled to service 
connection for PTSD since he was exposed to stressors during 
service which resulted in his development of PTSD.  The 
veteran contends that his stressors are the following.  The 
veteran asserts that he was stationed during the Tet 
Offensive if 1968, at the Tan Son Nhut Air Force Base which 
came under heavy mortar attack.  He stated that on January 
31, 1968, several aircraft were lost as a result of enemy 
rocket attack.  In addition, he asserted that one of the 
aircraft on the base was hit by a rocket and was set aflame 
and that he attempted to control the flames until firefighter 
personnel arrived to assist.  

The RO has not verified the veteran's stressors or made a 
determination regarding whether or not the veteran was in 
combat in Vietnam.  It appears that this action was not 
accomplished due to the lack of a diagnosis of PTSD upon the 
December 1997 VA psychiatric examination.  At that time, the 
veteran reported that he has had difficulty sleeping for many 
years, and that he has no close friends.  According to the 
veteran, he is "tense" all the time, but denied being 
depressed.  The veteran denied having any homicidal or 
suicidal ideations.  The examiner diagnosed the veteran with 
adjustment disorder, with anxiety, and reported his GAF score 
as 65.  The examiner noted that the veteran exhibited some 
symptoms of PTSD, including poor sleep and irritability, but 
not enough to make a diagnosis of PTSD.  The examiner stated, 
"At best, he seems to have some difficulty associating with 
adjusting to stressors in his life and could be diagnosed 
with an adjustment disorder with anxiety.  His social 
adaptability and interactions with others is mildly impaired.  
His flexibility, reliability and efficiency in an industrial 
setting is mildly to at times moderately impaired given his 
poor sleep."  

However, the Board notes that a VA general examination 
conducted the day before the psychiatric examination listed a 
diagnosis of PTSD although the examiner did not state any 
findings supporting that diagnosis.  

Applicable law provides service connection will be granted if 
it is shown a particular disease or injury resulting in 
disability was incurred or aggravated during active duty. 38 
U.S.C.A. §§ 1110.  In addition, in adjudicating a claim for 
PTSD, the applicable VA regulation states that service 
connection for PTSD requires medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed inservice stressor actually 
occurred, and a link, established by medical evidence between 
current symptomatology and the claimed inservice stressor.  
38 C.F.R. § 3.304(f).  In the case of Cohen, 10 Vet. App. 128 
(1997), the Court issued directives to be followed in cases 
where the issue is service connection for PTSD.  In sum, in 
the Cohen case, the Court confirmed that the evidence must 
show that the veteran has a clear diagnosis of PTSD, that the 
veteran was exposed to a stressor(s) during service (which 
may be combat or non-combat service), and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  

In the Cohen case, the Court provided distinctions between 
non-combat and combat service.  In cases of non-combat 
service, the Court indicated that 38 U.S.C.A. § 1154(b) is 
not applied.  If the veteran did not serve in combat and his 
stressor is therefore, not combat-related, the Court 
indicated that the veteran's own lay testimony is 
insufficient to establish the occurrence of the stressor and 
must be corroborated by credible supporting evidence.  The 
Cohen case indicated that credible supporting evidence 
includes lay/comrade statements as well as service department 
verification.  If the veteran engaged in combat during 
service, his claim must be considered under the reduced 
evidentiary threshold pursuant to 38 U.S.C.A. § 1154(b) for 
combat veterans.  In the Cohen case, the Court stated that 
38 C.F.R. § 3.304(f) and VA manual provisions are deficient 
in that they do not reflect the relaxed requirements of 
38 U.S.C.A. § 1154(b).  Under 38 U.S.C.A. § 1154(b), the 
combat veteran's testimony alone is enough to establish the 
occurrence of a stressor unless it is inconsistent with the 
circumstances, conditions, or hardships of service or unless 
the Board finds that, by clear and convincing evidence, a 
particular stressful event did not occur.  The Court stated 
that where the veteran had combat and stressor(s) is related 
to combat, the veteran's lay testimony must be accepted as 
conclusive.  

In this case, as indicated, the veteran alleges exposure to 
stressors, but does not appear to have a current diagnosis of 
PTSD.  However, due to the diagnosis of PTSD on the general 
VA examination and due to the findings of "symptoms of 
PTSD" on the subsequent psychiatric examination, the Board 
finds that clarification of whether or not the veteran 
actually has a diagnosis of PTSD is necessary.  

In addition, the Board observes that an initial determination 
must be made as to whether the veteran served in combat and 
as to whether any of the alleged stressors factually 
occurred.  In light of the veteran's contentions, the Board 
finds that the RO should verify whether or not the veteran 
served in combat.  In addition, his complete service 
administrative and personnel records should be obtained.   
Specifically, the RO should request from the appropriate 
service department source copies of the veteran's complete 
service personnel/administrative file, duty assignments etc.  
In addition, the RO should ensure that all service medical 
records are of record.  In addition, the RO should contact 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR), formerly known as the U.S. Army & Joint Services 
Environmental Support Group (ESG) for verification of whether 
the veteran served during combat.  The USASCRUR should also 
verify whether the veteran served during the Tet Offensive if 
1968, at the Tan Son Nhut Air Force Base.  

In addition, the RO should provide the veteran an opportunity 
to corroborate his allegations with credible supporting 
evidence such as lay/comrade statements and/or service 
department verification.  

The Board notes that the veteran's stressors must be 
factually verified in order for there to be a valid diagnosis 
of PTSD based on any of the alleged stressors.  That is, if a 
stressor did not factually occur, then a diagnosis based upon 
that stressor would not be valid.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should contact the USASCRUR, 
7798 Cissna Road, Springfield, Virginia 
22160, for verification of whether the 
veteran served during combat.  The 
USASCRUR should also verify whether the 
veteran served during the Tet Offensive 
if 1968, at the Tan Son Nhut Air Force 
Base, and, if so, if that area was 
subject to mortar/rocket attacks during 
the time the veteran served in that area.  
The USASCRUR should indicate if any 
aircraft were lost at that time, if there 
were any servicemembers wounded in 
action, and if there were any 
servicemembers killed in action.  

2.  The RO should contact the veteran and 
inform him that he may specifically 
submit lay/comrade statements which 
support his report of the alleged 
stressors.  

3.  With the additional information 
obtained and the evidence currently of 
record, the RO should review the file and 
prepare a summary of the stressors 
experienced by the veteran, making a 
specific determination whether the 
evidence supports such stressors that are 
alleged.  

4.  When all of the development as noted 
above has been completed, the RO should 
afford the veteran a VA psychiatric 
examination by a psychiatrist who has 
been afforded all of the aforementioned 
information and records as well as the 
criteria of DSM III and DSM IV and all of 
the records to include all of the records 
added to the claims file pursuant to this 
remand.  In regard to PTSD, the RO must 
specify for the examiner the stressor or 
stressors that it has determined are 
established by the record and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether exposure 
to a stressor in service has resulted in 
current psychiatric symptoms and whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
The examiner should integrate any 
previous psychiatric findings and 
diagnoses with current findings to obtain 
a true picture of the nature of the 
veteran's psychiatric status.  If a 
diagnosis of PTSD is deemed appropriate, 
the examiner should comment upon the link 
between the current symptomatology and 
one or more of the inservice stressors, 
if any, found to be established by the 
RO.  The report of examination should 
include the complete rationale for all 
opinions expressed.  The criteria for 
PTSD contained in both DSM-IIIR and DSM-
IV must be utilized by the examiner in 
determining whether the veteran has PTSD 
as a result of the inservice stressors 
provided by the RO or if it is due to 
other causes.  

5.  The RO should then review the record 
and ensure that all the above actions 
have been completed.  When the RO is 
satisfied that the record is complete and 
the psychiatric examination is adequate, 
the RO should review all of the evidence 
of record and readjudicate the issue of 
entitlement to service connection for 
PTSD under both the old and new versions 
of 38 C.F.R. § 3.304(f) and in light of 
the Cohen case.  If the action taken is 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations to 
include the new version of 38 C.F.R. 
§ 3.304(f).  They should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he 
is further informed, but he may furnish additional 
evidence and argument while the case is in remand status.  
No inference should be drawn regarding the final 
disposition of the claim as a result of this action.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).






